Citation Nr: 0733668	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-28 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's Substantive Appeal was received in a 
timely manner with respect to the claim of entitlement to 
service connection for a major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

In an August 2004 VA Form 9, the veteran requested a video 
conference hearing at a local VA office before a Member of 
the Board.  The RO scheduled a video conference hearing in 
December 2006 but the veteran failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2004, the Board sent the veteran a letter 
explaining that his Substantive Appeal (VA Form 9) was not 
filed in a timely manner.  In the Substantive Appeal Response 
Form, the veteran requested a hearing at a local VA Regional 
Office to determine the timeliness of his Substantive Appeal.  
As such, the RO should schedule a hearing at a local VA 
Regional Office before the Board.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a local hearing for 
the veteran before a Veterans Law Judge in 
the order that the request was received.  
Once VA affords the requested hearing, or 
in the event that he withdraws his hearing 
request or fails to appear, the RO should 
return the case to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



